DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 13, 14, 15 and 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sammoura et al. (2018/0369866).

Regarding claim 1, Sammoura teaches a sensor comprising: a substrate (130; Fig 1A), a first electrode layer (112; Fig 1A) on the substrate, a second electrode layer (114; Fig 1A) on a side of the first electrode layer away from the substrate (see Fig 1A), and a piezoelectric layer (115; Fig 1A) between the first electrode layer and the second electrode layer (Fig 1A), wherein an orthographic projection of a top surface of the piezoelectric layer facing away from the first electrode layer on the substrate covers an orthographic projection of a bottom surface of the piezoelectric layer facing the first electrode layer on the substrate (Fig 1A which shows the side view; Fig 1B which shows the top view. As reflected in the Figures piezoelectric layer is formed in the shape of rectangle in the side view; it shows an orthographic projection of a top surface of the piezoelectric layer facing away from the first electrode layer on the substrate covers an orthographic projection of a bottom surface of the piezoelectric layer facing the first electrode layer on the substrate).

Regarding claim 2, Sammoura teaches the sensor according to claim 1, wherein the orthographic projection of the top surface of the piezoelectric layer on the substrate is circular or square (Fig 1B shows the circular shape).

Regarding claim 4, Sammoura teaches the sensor according to claim 1, wherein the first electrode layer is in direct contact with the substrate (Fig 1A).

Regarding claim 13, Sammoura teaches a panel comprising at least one sensor according claim 1 (para [0051] An ultrasonic sensor array may be part of a sensing system of a device, for example, a mobile device. FIG. 3A shows a block diagram representation of components of an example sensing system 300 according to some implementations. As shown, the sensing system 300 may include a sensor system 302 and a control system 304 electrically coupled to the sensor system 302. The sensor system 302 may be capable of detecting the presence of an object, for example a human finger).

para [0051] The sensor system 302 may be capable of detecting the presence of an object, for example a human finger).

Regarding claim 15, Sammoura teaches the recognition device according to claim 14, wherein the recognition device further comprises a controller (314; Fig 3B), a signal detector (para [0044] transceiver circuitry 180; Fig 1B)and a recognition module (318; Fig 3B), wherein the controller is configured to apply a first electrical signal to the sensor, wherein the sensor is configured to generate and transmit an ultrasonic signal in response to receiving the first electrical signal (para [0049] FIG. 1D illustrates a side view of the PMUT sensor element 100 with dynamic displacements due to ultrasonic wave generation and detection. During operation, the piezoelectric layer stack 110 and the mechanical layer 130 may be caused to bend and vibrate in response to a time-varying excitation voltage applied across the upper electrode 114 and the lower electrode 112 by transceiver circuitry 180. As a result, one or more ultrasonic pressure waves having frequencies in an ultrasonic frequency band may be propagated into air, a platen, a cover glass, a device enclosure, or other propagation medium that overlies the PMUT sensor element 100.), and further configured to output a second electrical signal in response to receiving a reflected ultrasonic signal from an external object (para [0049] The piezoelectric layer stack 110 may likewise receive reflected ultrasonic pressure waves from an object in the propagation medium, and convert the received ultrasonic pressure waves into electrical signals that may be read by the transceiver circuitry 180.), wherein the signal detector is configured to acquire the second electrical signal output by the sensor (para [0044]), and wherein the recognition module is configured to process the second electrical signal to recognize the external object (para [0053] The image processing module 318 may include any suitable combination of hardware, firmware and software configured, adapted or otherwise operable to process the image information provided by the ultrasonic sensor array 312.).

Regarding claim 16, Sammoura teaches a method for manufacturing a sensor, comprising: providing a substrate (130; Fig 1A); forming a first electrode layer (112; Fig 1A) on the substrate; forming a piezoelectric layer (115; Fig 1A) on the first electrode layer, wherein an orthographic projection of a top surface of the piezoelectric layer facing away from the first electrode layer on the substrate covers an orthographic projection of a bottom surface of the piezoelectric layer facing the first electrode layer on the substrate (Fig 1A which shows the side view; Fig 1B which shows the top view. As reflected in the Figures piezoelectric layer is formed in the shape of rectangle in the side view; it shows an orthographic projection of a top surface of the piezoelectric layer facing away from the first electrode layer on the substrate covers an orthographic projection of a bottom surface of the piezoelectric layer facing the first electrode layer on the substrate); and forming a second electrode layer (114; Fig 1A) on the piezoelectric layer.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sammoura et al. (2018/0369866) in view of Lee et al. (2013/0133428).

Regarding claim 3, Sammoura teaches the sensor as explained for claim 1 above. Sammoura also teaches a section of the piezoelectric layer along a direction perpendicular to a plane of the substrate is in a rectangular shape (Fig 1A).
Sammoura fails to teach an inverted trapezoidal shape; as claimed.
Lee teaches a sensor comprising a section of the piezoelectric layer along a direction perpendicular to a plane of the substrate is in a trapezoidal shape (Fig 3B; para [0047] However, FIG. 33 is different from FIG. 3A, in that a cross section of each piezoelectric sensor 310b has a trapezoidal shape).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the shape of the piezoelectric layer of Sammoura with the teachings of Lee, because this will provide top surface to accommodate more number of sensor thus increasing the resolution of the device. Sammoura and Lee fails to teach inverted trapezoidal shape; as claimed. Given the shape of the piezoelectric layer 310a to be rectangular as in Fig 3A; and in another configuration to be trapezoidal . 

Allowable Subject Matter
Claims 5-12 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 5, prior art of record fails to teach the following claim limitations of “…, wherein the pad layer is around the piezoelectric layer and comprises at least one groove filled with a medium”; in combination with all other claim limitations. Regarding claim 17, prior art of record fails to teach the following claim limitations of “…performing a patterning process to the pad layer to form an opening to expose the first electrode layer, and filling a piezoelectric material in the opening to form the piezoelectric layer, and wherein the method further comprises forming at least one groove independent of the opening in the pad layer.”; in combination with all other claim limitations.

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PREMAL R PATEL/Primary Examiner, Art Unit 2623